OPINION — AG — ** ABSTRACTOR — COURTHOUSE — OFFICE SPACE ** (1) ABSTRACTORS HAVE THE RIGHT TO " FREE ACCESS " OF THE COUNTY RECORDS WHICH INCLUDES SUFFICIENT SPACE AND FACILITIES TO INSPECT OR COPY THE RECORDS. 1 Ohio St. 2 [1-2]  (2) HOWEVER, THIS RIGHT IS SUBJECT TO REASONABLE RULES AND REGULATIONS TO PROTECT THE PUBLIC'S EQUAL RIGHT TO ACCESS, TO PROTECT THE RECORDS, AND TO PERMIT THE COUNTY OFFICERS TO DISCHARGE THEIR DUTIES. (51 Ohio St. 24 [51-24], 1 Ohio St. 2 [1-2], 1 Ohio St. 1 [1-1])  3. THIS RIGHT DOES 'NOT' GIVE THE ABSTRACTOR THE RIGHT TO MAINTAIN AN ABSTRACT OFFICE IN THE COUNTY CLERK'S OFFICE OR THE RIGHT TO MAINTAIN EXCLUSIVE CONTROL OVER ANY SPACE TO THE EXCLUSION CONTROL OVER ANY SPACE WOULD VIOLATE ARTICLE X, SECTION 17 WHICH PROHIBITS THE INVESTMENT OF PUBLIC FUNDS IN PRIVATE ENTERPRISE.  4. OPINION NO. 63-304 AND OPINION NO. FEBRUARY 21, 1958 — BERRY IS OVERRULED IF INCONSISTENT WITH THIS OPINION. (COURTHOUSE, SPACE, COUNTY RECORDS, PUBLIC INSPECTION, FREE ACCESS, LICENSED ABSTRACTORS) CITE: OPINION NO. 81-150, OPINION NO. 80-207, OPINION NO. 63-304, OPINION NO. FEBRUARY 21, 1958 — BERRY, 1 Ohio St. 1 [1-1], 1 Ohio St. 2 [1-2], 1 Ohio St. 10 [1-10] (SUSAN TALBOT)